DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “51” in Fig. 2.  The Examiner notes that reference character “51” points to the switch, which has been indicated as character “S1” in the specification (see Para. [39]).
The drawings are objected to because Fig(s). 1-7 include reference characters that are underlined, but that are not placed within the corresponding structure.  The reference characters should instead include a lead line.  See MPEP § 608.02 and 37 C.F.R § 1.84(l) and (q).
The drawings are objected to because Fig. 7 contains two reference characters “10” which include leader lines pointed towards one another and not to any structure of the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Specification
The disclosure is objected to because of the following informalities:
Para. [44] line 15 on page 13 reads “to be selectively couple to,” but is suggested to read --to be selectively coupled to-- for grammatical correctness.
Appropriate correction is required.

Claim Objections
Claims 1, 3, 6, 9, and 13 are objected to because of the following informalities:
Claim 1 line 3 reads “on a surface such that,” but is suggested to read --on a surface wherein--, or equivalent, to avoid interpretation similar to “such as.”  In addition, it is suggested to use --is adapted to be-- or --is configured to be-- between the terms “the conductive element” and “directly contacts the patient” in order to avoid positively claiming the human body.
Claim 1 line 6 reads “a first end,” but is suggested to read --a first end of the conductive pathway-- to make it distinct to what structure the first end is associated.
Claim 1 line 7 reads “an opposite second end,” but is suggested to read --an opposite second end of the conductive pathway-- to make it distinct to what structure the second end is associated.
Claim 3 line 2 reads “assembly and wherein,” but is suggested to read --assembly, and wherein-- for grammatical correctness.
Claim 6 line 5 reads “of a user,” but is suggested to read --of the user-- for term agreement with line 3.
Claim 9 line 2 reads “a lead formed therein which is formed from,” but is suggested to read --a lead formed therein, the lead being formed from-- to make it clear the lead is the structure formed from the conductive material and not the body portion.
Claim 13 line 2 reads “the airway,” but is suggested to read --an airway-- for proper antecedent basis. 
Claim 13 line 9 reads “which is structured to sealingly engage,” but is suggested to read --which is adapted to sealingly engage--, or equivalent, to avoid potentially claiming the human body.
Claim 13 line 10 reads “or about an airway,” but is suggested to read --or about the airway-- for term agreement with line 2.
Claim 13 lines 15-16 read “the interface device,” but is suggested to read --the patient interface device-- for proper term agreement.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a patient sealing assembly which is structure to sealingly engage the face of the patient” of claim 13 lines 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the “patient sealing assembly” is being interpreted in accordance with Para. [35] of the instant application.

In the event that Applicant does not intend for the “conductive element” to be interpreted under 35 U.S.C. § 112(f), the Examiner suggests amending lines 4-5 of claim 1 to read --when the interface device for delivering the flow of the treatment gas to the airway of the patient is positioned on the patient--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12
Regarding claim 1, line 3 recites the limitation “on a surface,” which renders the claim unclear.  It is unclear what the structural relationship is between the surface and the interface device.
Regarding claim 5, lines 1-2 recite the limitation “disposed about generally the entirety,” which renders the claim unclear.  The metes and bounds of claim are unclear through use of both “about” and “generally.”
Regarding claim 6, line 3 recites the limitation “a user,” which renders the claim unclear.  It is unclear if this is intended to be the same individual as “the patient” recited in line 2.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7, 9-11, and 13 rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 3,721,238 to Wise et al (herein Wise). 
Regarding claim 1, Wise discloses an interface device for delivering a flow of a treatment gas to an airway of a patient (face mask 5, Fig. 10), the interface device comprising: a conductive element positioned on a surface (conductive strip 69 has a portion overlying cushioned edge 11, Fig. 10) such that the conductive element directly contacts the patient when the interface device is positioned on the patient for delivering the flow of the treatment gas to the airway of the patient (when mask 5 is on a patient’s face, conducting strip 69 contacts the face of the user, Col. 5 lines 64-67); and a conductive pathway extending from a first end which is electrically connected to the conductive element to an opposite second end which is structured to be electrically connected to earth ground (an electrical pathway is defined between conducting strip 69, conductive elbow 14, and grounding strip 70 to earth ground, Col. 5 line 64 - Col. 6 line 4, Fig. 10).
Regarding claim 3, Wise discloses further comprising a patient sealing assembly (cushioned edge 11 seals against the user’s face, Col. 2 lines 58-60, Fig. 10) and wherein the conductive element comprises a cover disposed on the sealing assembly (the portion of the conductive strip 69 that extends from inside of the mask 5 across the cushioned edge 11 is considered as the cover, see Col. 5 lines 64-67, Fig. 10).
Regarding claim 4, Wise discloses wherein the cover is disposed only on a portion of the sealing assembly (conductive strip 69 covers only a portion of the cushioned edge 11, Fig. 10).
Regarding claim 6, Wise discloses a sealing assembly for use in delivering a flow of a treatment gas to an airway of a patient, the sealing assembly comprising: a body portion structured to be coupled to a head of a user (mask 5 and headstrap plate 13, Fig. 10); a sealing portion having a surface structured to sealingly engage the face of a user at or about an airway of the user (cushioned edge 11 engages the face of the user, Fig. 10); and - 15 -2017P02464US01a conductive element 
Regarding claim 7, Wise discloses wherein the sealing portion is formed from a conductive material (material of cushioned edge 11 is capable at least of conducting heat) and wherein the conductive element is a portion of the sealing portion (conductive strip 69 is formed on at least a portion of cushioned edge 11, Fig. 10).
Regarding claim 9, Wise discloses wherein the body portion s formed from a non-conductive material (mask 5 is formed from plastic, Col. 2 lines 58-59) other than a lead formed therein which is formed from a conductive material (elbow 14' is formed of a conductive material, Col. 5 lines 53-56, Fig. 10) which is electrically connected to the conductive element (elbow 14' is electrically connected to the conductive strip 69 of mask 5, Col. 5 line 65- Col. 6 line 2, Fig. 10).
Regarding claim 10, Wise discloses wherein the conductive element comprises a cover disposed on the sealing assembly (conductive strip 69 covers at least a portion of cushioned edge 11, Fig. 10).
Regarding claim 11
Regarding claim 13, Wise discloses an airway pressure support system for use in delivering a flow of breathing gas to the airway of a patient (mask 5 is part of a system to deliver breathing gas to a user, Fig. 1), the pressure support system comprising: a pressure/flow generating device which is structured to generate the flow of breathing gas (rebreathing bag 8 can supply breathing air back to the user, additionally, the system shown in Fig. 1 may be connected to an external gas machine for constant supply of gas, Col. 6 lines 29-32);- 16 -2017P02464US01 a patient interface device structured to be disposed on the head of the patient (mask 5, Fig. 10), the patient interface device comprising: a headgear for securing the patient interface device to the head of the patient (mask 5 includes headstrap plate 13 to connect with headgear straps, Col. 2 lines 58-65); and a patient sealing assembly which is structured to sealingly engage the face of the patient at or about an airway of the patient (cushioned edge 11 engages the face of the user, Fig. 10); a delivery conduit coupled between the pressure/flow generating device and the patient interface device (inhalation tube 6, Fig. 1), the delivery conduit structured to communicate the flow of breathing gas from pressure generating device to the patient interface device (inhalation tube 6 connects the mask 5 to the rebreathing bag 8, Fig. 1); a conductive element positioned on a surface of the patient interface device (conductive strip 69 has a portion overlying cushioned edge 11, Fig. 10) such that the conductive element directly contacts the patient when the interface device is positioned on the patient (when mask 5 is on a patient’s face, conducting strip 69 contacts the face of the user, Col. 5 lines 64-67); and a conductive pathway which extends from the conductive element to a second end which is structured to be electrically connected to earth ground (an electrical pathway is defined between conducting strip 69, conductive elbow 14, and grounding strip 70 to earth ground, Col. 5 line 64 - Col. 6 line 4, Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Wise in view of US Pat. Pub. 2007/0208269 to Mumford et al (herein Mumford).
Regarding claim 2, Wise discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Wise further discloses wherein the conductive element comprises a conductive wrap coupled to a portion of the interface device (conductive strip 69 is adhered to the mask 5 and cushioned edge 11, Fig. 10).  Wise does not disclose wherein the conductive element is selectively coupled to a portion of the interface device.
However, Mumford teaches a mask assembly with electrodes (mask assembly 12, Fig. 3) including wherein the conductive element (electrodes E1, E3, and E4 used as sensors 32, Para. [0062], Fig. 3) is selectively coupled to a portion of the interface device (electrodes are removably attached to the mask assembly 12, Para. [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive element of Wise to be removably attached as taught by Mumford in order to allow for cleaning or replacement of the conductive element without need to replace the entire interface device.

Claims 5 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Wise in view of US Pat. 5,267,555 to Pajalich (herein Pajalich).
Regarding claim 5, Wise discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.  
Wise discloses a cushioned edge (11, Fig. 10) and a cover (the portion of conductive strip 69 extends across the edge of the cushioned edge 11, Fig. 10), and the cushioned edge supporting the cover (portion of conductive strip 69 is supported by cushioned edge 11, Fig. 1).  Wise does not disclose wherein the cover is disposed about generally the entirety of the sealing assembly.
However, Pajalich teaches an ionization medication apparatus (Fig. 1) including a ground electrode in the form of a covering (7, Col. 3 lines 45-59, Fig. 1).  The covering 7 can cover some or all of the exterior of the body (ground electrode supporting area of body 6, Fig. 1) to provide a convenient electrical contact with the patient (see also Fig. 1 of Pajalich).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Wise to cover the entire ground electrode supporting area as taught by Pajalich, so as to be able to provide a better grounding connection.
Regarding claim 12, Wise discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.  
Wise discloses a cushioned edge (11, Fig. 10) and a cover (the portion of conductive strip 69 extends across the edge of the cushioned edge 11, Fig. 10), and the cushioned edge supporting the cover (portion of conductive strip 69 is supported by cushioned edge 11, Fig. 1).  Wise does not disclose wherein the cover is disposed about generally the entirety of the sealing assembly.
However, Pajalich teaches an ionization medication apparatus (Fig. 1) including a ground electrode in the form of a covering (covering 7, Col. 3 lines 45-59, Fig. 1).  The covering 7 can cover some or all of the exterior of the body (ground electrode supporting area of body 6, Fig. 1) to provide a convenient electrical contact with the patient (see also Fig. 1 of Pajalich).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Wise to cover the entire ground electrode supporting area as taught by Pajalich, so as to be able to provide a better grounding connection.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Wise in view of US Pat. Pub. 2016/0354571 to Grashow (herein Grashow).
Regarding claim 8, Wise discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.  Wise does not disclose wherein the conductive material comprises a conductive silicone.
However, Grashow teaches an interface device (system 2, Fig. 1) including wherein the conductive material comprises a conductive silicone (mask 36 includes a plurality of touch sensors 42 disposed over substantially all of the mask 36, the sensors 42 being comprised of conductive silicone, Para. [0037], Fig. 4A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mask material of Wise to be conductive silicone as taught by Grashow in order to utilize a well-known material with the expected result of increased electrical conductivity in combination with flexibility.

Claims 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Wise in view of US Pat. Pub. 2015/0057728 to Ayal et al (herein Ayal).
Regarding claim 14, Wise discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.  Wise further discloses wherein the conductive pathway is a portion of a grounding system (an electrical pathway is defined between conducting strip 69, conductive elbow 14, and grounding strip 70 to earth ground, Col. 5 line 64 - Col. 6 line 4, Fig. 10).
Wise does not disclose a processing unit; wherein the conductive pathway includes a first resistor (R1), a switch (Si), and a second resistor (R2) which are all electrically connected in series; and wherein the switch is selectively switched between an open position and a closed position by the processing unit.
However, Ayal teaches a dynamic stimulation device (Fig. 1) including a processing unit (microcontroller 22, para. [0349]); wherein the conductive pathway includes a first resistor (R26, Fig. 2B), a switch (switch 16, Fig. 2B), and a second resistor (R33, Fig. 2B) which are all electrically connected in series (R26, switch 16, and R33 are connected in series, Fig. 2B); and wherein the switch is selectively switched between an open position and a closed position by the processing unit (microcontroller 22 controls the operation of circuit 11, the switch 16 connecting the resistors R26, R33 to ground, Para. [0355], Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive pathway of Wise to include a switch and resistors as taught by Ayal in order to provide for discharge from the patient only when static buildup reaches threshold levels.
Regarding claim 15, the modified Wise discloses all the claimed limitations, as discussed above with respect to the rejection of claim 14.
The modified Wise further discloses wherein the processing unit is associated with the control /operation of the pressure/flow generating device (Ayal microcontroller 22 is integrated into the device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0237793 to Farrugia et al, US 2005/0268916 to Mumford et al, US 3,815,596 to Keener et al, US 2016/0184538 to Grashow, US 2006/0100538 to Genger et al, US 2017/0065784 to Mashal et al, and US 2004/0163648 to Burton each recite a respiratory device including detecting portions to contact the skin of the user to detect electrical signals thereon.
US 2008/0078388 to Vandine, US 3,914,002 to Berliner et al, US 2009/0223518 to Kwok et al, and US 2008/0047560 to Veliss et al each recite a ventilator device including conductive pathways extending from one end to another.
US 2018/0175649 to Cyprowski, US 2010/0087896 to McCreery, US 5,438,980 to Phillips, and US 2004/0031484 to Halamish each recite a ventilator device including earth ground circuitry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785  

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785